Citation Nr: 0915065	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for arthritis of the lumbosacral spine.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The June 2002 rating 
decision granted service connection for arthritis of the 
lumbosacral spine and assigned a 20 percent disability 
evaluation effective from February 11, 1992.  The RO 
subsequently issued a September 2003 rating decision in which 
the evaluation was increased to 40 percent effective from 
February 11, 1992, and entitlement to TDIU was denied.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board denied the claims for a higher initial evaluation 
and for TDIU in a January 2005 decision.  The appellant then 
appealed the Board's January 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in February 2006, the Court vacated the Board's 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  The case was subsequently returned to 
the Board for further appellate review, and the Board ordered 
additional development.  That development was completed, and 
the case was returned to the Board for appellate review.  

The Board then issued another decision in January 2007 in 
which the claims for a higher initial evaluation and 
entitlement to TDIU were once again denied.  The appellant 
appealed the Board's January 2007 decision to the Court, and 
in an Order dated in May 2008, the Court vacated the Board's 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion filed in this case.  The 
case has since been returned to the Board for appellate 
review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's arthritis of the lumbosacral spine is not 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

3.  The Veteran's arthritis of the lumbosacral spine is not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

4.  The Veteran's arthritis of the lumbosacral spine is not 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.

5.  The Veteran is currently assigned a 40 percent evaluation 
for arthritis of the lumbosacral spine; a 10 percent 
evaluation for tinnitus; and, a noncompensable evaluation for 
residuals of a left great toe fracture.

6.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5235-5243, 5292, 5293, 5295 (2001-2008).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the claim for a higher initial 
evaluation for arthritis of the lumbosacral spine, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection for the disability.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for arthritis of 
the lumbosacral spine.  

With respect to the claim for entitlement to TDIU, the RO did 
provide the appellant with notice in February 2003, prior to 
the initial decision on the claim in September 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the February 2003 notice letter about the information and 
evidence that is necessary to substantiate his claim for 
entitlement to TDIU.  Specifically, the February 2003 letter 
notified the Veteran that he may be entitled to compensation 
at the 100 percent rate if he is unable to secure and follow 
a substantially gainful occupation solely due to his service-
connected disabilities.  The letter indicated that in order 
to qualify for a total disability rating he must have: one 
service-connected disability ratable at 60 percent or more; 
or two or more service-connected disabilities with at least 
one ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the February 2003 letter also 
indicated that VA would obtain any VA medical records as well 
as any treatment records he identified.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003 letter notified the Veteran that he should 
inform VA about any additional information or evidence that 
he would like the agency to obtain.  The February 2003 letter 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to TDIU, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the Veteran pertaining to effective dates, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the Veteran is not entitled to TDIU.  Thus, any 
question as to the appropriate effective date to be assigned 
is rendered moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He was also 
afforded VA examinations in January 2002, April 2002, and 
August 2003, and an independent medical examiner's opinion 
was obtained in October 2006.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with SOCs and SSOCs, which informed 
them of the laws and regulations relevant to the Veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Veteran is currently assigned a 40 percent disability 
evaluation for his arthritis of the lumbosacral spine 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295.  
The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The Veteran was notified of these regulation changes in the 
November 2003 Supplemental Statement of the Case.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the Veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5292 (limitation 
of motion of the lumbar spine) and the General Rating Formula 
for Diseases and Injuries of the Spine.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is severe, a 40 percent rating is warranted.  The 
maximum rating under Code 5292 is 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  Thus, the Veteran is 
not entitled to an increased evaluation under Diagnostic Code 
5292.

Under Diagnostic Code 5295, a 40 percent disability 
evaluation is contemplated for a severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5295.  
Consequently, the Veteran is not entitled to an increased 
evaluation under this Diagnostic Code.

Under Diagnostic Code 5293, a 40 percent disability 
evaluation is assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent disability evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

At the outset, the Board notes that in addition to his 
service-connected arthritis of the lumbosacral spine, the 
Veteran also has degenerative disc disease for which service 
connection has not been established.  There is conflicting 
medical evidence as to whether the degenerative disc disease 
and its associated symptomatology are separate from the 
arthritis of the lumbosacral spine.  In Mittleider v. West, 
11 Vet. App. 181 (1998), the Court held that, when it is not 
possible to separate the effects of the service-connected 
condition from a non service-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition.  As such, the Board will consider the 
manifestations of both the service-connected arthritis of the 
lumbosacral spine and the nonservice-connected degenerative 
disc disease in determining whether the Veteran is entitled 
to a higher initial evaluation.  

In considering the evidence of record under the version of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
the Board finds that the Veteran is not entitled to a higher 
initial evaluation for his arthritis of the lumbosacral 
spine.  The criteria suggest that intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and that these attacks are 
punctuated by periods of intermittent relief of varying 
duration.  See VAOGCPREC. 36-97 at 2 (Dec. 12, 1997) 
("[Diagnostic Code] 5293, codified at 38 C.F.R. § 4.71a, 
describes disability due to [Intervertebral Disc Syndrome] in 
terms of 'symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc.'")  Intermittent means "starting and 
stopping at intervals."  WEBSTER'S II NEW COLLEGE DICTIONARY 579 
(1995).  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned.  Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Thus, the rating criteria for intervertebral disc syndrome 
require the Board to assess, based on its review of the 
medical evidence, whether the characteristic neurological 
symptoms of the disorder are present and/or have recently 
been present and whether the number of recurring attacks 
interspersed with intermittent periods of relief over a given 
period of time is sufficient evidence to warrant the 
assignment of particular rating.  

In this case, the medical evidence of record does not show 
the Veteran to have pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  A 
February 1992 VA examination indicated that the Veteran's 
deep tendon reflexes were unequal on the lower extremities 
and that his right knee and ankle jerk were somewhat 
depressed as compared to the left.  However, the right knee 
and ankle jerk were present.  The Board does observe the 
examiner's notation that the left ankle jerk could not be 
elicited, yet he also indicated that they were 2+ on the left 
knee and ankle.  Indeed, as previously noted, the examiner 
had also commented that the right ankle jerk was somewhat 
depressed as compared to the left, which appears inconsistent 
with his statement that the left ankle jerk could not be 
elicited.  Moreover, the February 1992 VA examination 
revealed no definite muscle wasting or decreased muscular 
strength, and straight leg raising was negative at 80 degrees 
bilaterally.  In fact, the examiner diagnosed the Veteran 
with probable chronic lumbosacral radiculopathy to which he 
had fairly adjusted.  

A November 1998 letter from a private physician also noted 
that the Veteran had complaints of back pain that radiated 
down the right lateral thigh of the leg into the dorsum of 
the right foot.  However, he denied having any foot drop at 
the time of evaluation.  The physician assessed him as having 
lock pain and moderate degenerative arthritis of the 
lumbosacral spine with subsequent radicular pain secondary to 
degenerative disease of the lumbar spine.  

In addition, VA medical records dated in December 2001 
indicated that the Veteran was ambulatory with a normal gait 
and was able to sit comfortably with no apparent need for 
shifting to relieve discomfort.  He did have muscle spasm and 
mild paraspinal muscle tenderness, but there was no sciatic 
notch tenderness.  His reflexes were bilaterally symmetric 
and normal, and his strength and sensation were also normal.  

The April 2002 VA examination did find the Veteran's gait to 
be slowed, and he was unable to walk on his heels or toes 
because of pain and incoordination.  His straight leg raise 
was positive at 30 degrees bilaterally, and his deep tendon 
reflexes were absent in both patellar tendons and Achilles 
tendons.  However, there was no paraspinal muscular spasm or 
atrophy, and the Veteran's sensation was intact.  His motor 
strength also appeared good.  

The Board further notes that VA medical records dated in June 
2002 indicate that the Veteran complained of pain in his 
lower back radiating down the back of his right leg.  He also 
complained of numbness in his feet.  However, there was no 
indication that his symptomatology was pronounced.  Moreover, 
VA medical records dated in September 2002 document the 
Veteran as having peripheral neuropathy affecting his feet 
that was associated with his diabetes mellitus.  

Based on the foregoing, the Veteran's overall symptomatology 
does not reach the level of pronounced intervertebral disc 
syndrome with little intermittent relief.  Indeed, his 
symptoms do not appear to be persistent throughout this time 
period.  As such, he has not been shown to have met the 
criteria for an increased evaluation under the old criteria 
of Diagnostic Code 5293.  

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective from 
September 23, 2002, the Board finds that the Veteran is not 
entitled to an increased evaluation in excess of 40 percent 
for his back disability.  The evidence of record does not 
reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past 12 months.  As previously noted, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board 
observes that there are no treatment records associated with 
the claims file indicating that the Veteran was prescribed 
bed rest by any physician.  Therefore, the Board finds that 
the Veteran is not entitled to an increased evaluation under 
the rating criteria in effect as of September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the Veteran's arthritis of the lumbosacral 
spine.  As previously discussed, the Veteran does not have 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months.  In addition, the evidence 
of record does not indicate that the Veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  In this regard, there is no medical evidence 
diagnosing the Veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, the August 2003 VA examiner 
most recently indicated that the Veteran had 77 degrees of 
flexion, 10 degrees of extension, 12 degrees of left and 
right lateral motion, and 8 degrees of right and 5 degrees of 
left lumbar rotation.  As such, the medical evidence of 
record does not show his spine to be fixed in flexion or 
extension.  Thus, the Veteran is not entitled to an increased 
evaluation under the revised rating schedule that became 
effective on September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his arthritis of the lumbosacral spine.  The 
medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  Indeed, the medical 
evidence of record dated after September 26, 2003, does not 
document any neurological findings associated with the 
Veteran's lumbosacral spine disability that is not already 
contemplated in the 40 percent disability evaluation.  VA 
medical records dated from September 2003 to March 2004 did 
indicate that the Veteran had burning, tingling, and numbness 
in his feet; however, the treating physician associated those 
findings with the Veteran's diabetes.  There was no reference 
to his back disorder in the discussion of such 
symptomatology.  Therefore, the Board concludes that the 
Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's lumbosacral spine 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's spine is contemplated in the currently assigned 40 
percent disability evaluation under Diagnostic Code 5010-
5292.  Indeed, the September 2003 rating decision 
specifically contemplated this pain and functional loss in 
its grant of the 40 percent disability evaluation under 
Diagnostic Code 5010-5292.  The Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the Veteran's arthritis of the lumbar spine.


II.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for and 
currently assigned a 40 percent evaluation for arthritis of 
the lumbosacral spine; a 10 percent evaluation for tinnitus; 
and a noncompensable evaluation for residuals of a left great 
toe fracture.  As such, the Veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the Veteran's TDIU claim on an 
extraschedular basis in the September 2003 rating decision 
because the evidence failed to show that the Veteran was 
unemployable due to his service-connected disabilities.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.

The Board acknowledges the August 2003 VA examiner's 
statement that the Veteran's degenerative joint disease of 
the lumbar spine would make it impossible for him to do 
ranching work or strenuous work.  However, the fact that the 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  As noted above, the question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
The August 2003 VA examiner merely stated that the Veteran 
was limited and did not indicate that he was entirely 
incapable of securing some form of employment.   There is no 
probative evidence of record to suggest that the Veteran is 
incapable of performing sedentary work or other forms of 
similar work.  As such, the medical evidence does not show 
the Veteran to be unemployable due solely to his service-
connected disabilities. 

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2008).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

An initial evaluation in excess of 40 percent for arthritis 
of the lumbosacral spine is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


